DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This Office action is in response to the application received on 28 July 2020. Claims 1-22 are pending. 
Information Disclosure Statement
The IDS received on 13 August 2020 has been considered. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0338941 A1 (Slade et al., hereinafter "Slade"). 

As to claim 1, Slade discloses a combination comprising: 
	a powered tow unit (Fig 1, para [0034] - "A trailer 103 is configured for towing by a truck 105"); 
	a first system controller supported by and in electrical interaction with the powered towing unit, said first system controller providing at least first control electronics confined by a first housing (para [0043] - "the truck's internal computer or controller 124"); 
	a first pairing circuit confined by said first housing and in electronic communication with said first control electronics (para [0079] - "an addressing system may be used to assign values specific to each individual trailer component in the system. These addresses may be maintained by microcontroller 1111 such that each trailer component may have a different address allowing individual components to be notified independently and separate from other trailer components"); 
	a cargo transport unit mechanically coupled to the powered tow unit (Fig 1, para [0034]); 
	a second system controller supported by said cargo transport unit, said second system controller providing at least a second control electronics confined by a second housing (para [0043] - "Control circuit 118 may be configured to send and/or receive communications signals from a plurality of the multiple components of the truck trailer using any suitable combination of cables in cable assembly 112"); and 
	a second pairing circuit confined by said second housing and in electronic communication with the second control electronics, in which the second pairing circuit is in electronic communication with the first pairing circuit (para [0043] - "Status information, as well as operational data (e.g. a video feed), may optionally be provided to the truck by control circuit 118 using an optional additional communications link such as link 106. Control circuit 118 may use communications link 106 to send communicate directly with the truck's internal computer", para [0055] - "Specific components may be assigned one or more address values specific to their location on the trailer and/or functional capabilities. These addresses may be maintained by microcontroller 708 such that each trailer component may have a different address so that each component can identify itself individually and separate from other trailer components").

As to claim 2, Slade discloses the combination of claim 1, and further discloses the combination further comprising: 
	a power circuit provided by said powered tow unit and communicating with said first system controller (Fig 1 - control circuit (118), para [0072] - "In the example of FIG. 9, a single power cable 603, a single ground cable 605, and two communications cables 903 and 905 may be implemented with wire of various sizes"); 
	a data circuit provided by said powered tow unit and communicating with said first system controller (Fig 1, para [0072]); 
	a ground circuit provided by said powered tow unit and communicating with said first system controller (Fig 1, para [0072]); 
	an auxiliary circuit provided by said powered tow unit and communicating with said first system controller (Fig 1, para [0072]); 
	a power circuit provided by said cargo transport unit communicating with each said second system controller and said power circuit provided by said powered tow unit (Fig 1, para [0072]); 
	a data circuit provided by said cargo transport unit and communicating with each said second system controller and said data circuit provided by said powered tow unit (Fig 1, para [0072]); 
	a ground circuit provided by said cargo transport unit and communicating with each said second system controller and said ground circuit provided by said powered tow unit (Fig 1, para [0072]); and 
	an auxiliary circuit provided by said cargo transport unit and communicating with each said second system controller and said auxiliary circuit provided by said powered tow unit (Fig 1, para [0072]).

As to claim 3, Slade discloses the combination of claim 2, and further discloses the combination further comprising: 
	a first wireless communication module supported by said first housing and interacting with said first control electronics (para [0077] - "In the case of a 4-wire cable system such as a CAN discussed above, cable 1021 corresponds to communication cable 903, and cable optional cable 1022 is included and corresponds to communication cable 905. An optional 'telematics' or 'Bluetooth' enabled interface 1013 may be included to allow direct communication between the control circuitry and outside devices or systems via wireless communications"); and 
	a second wireless communication module supported by said second housing and interacting with said second control electronics (para [0077]).

As to claim 4, Slade discloses the combination of claim 3, and further discloses in which upon a coupling of said powered tow unit with said cargo transport unit, said combination of claim 3 further comprising: 
	a first pairing signal generated by said first control electronics and provided to said first pairing circuit, said first pairing circuit transmits said first pairing signal to said second pairing circuit by way of said power circuit provided by said powered tow unit communicating with said power circuit of said cargo transport unit, said second pairing circuit passing said first pairing signal to said second control electronics (para [0034] - "Trailer 103 includes a cable system 107 for carrying power, and optionally, electrical signals, from the truck to one or more trailer components 115", para [0046] - "trailer components 115 may optionally include a component control circuit 403 coupled to cable system 107. Control circuit 403 may be configured to send and/or receive data, receive power, or respond to control signals sent along the cable assembly 112", para [0055], para [0079]); and 
	a second pairing signal generated by said second control electronics and provided to said second pairing circuit, said second pairing circuit transmits said second pairing signal to said first pairing circuit by way of said power circuit provided by said cargo transport unit communicating with said power circuit of said powered tow unit, said first pairing circuit passing said second pairing signal to said first control electronics (para [0034], para [0046], para [0055], para [0079]), 
	wherein the first pairing signal includes at least a unique, randomly generated identification code, said second pairing signal includes at least an affirmation code, said affirmation code acknowledges receipt and acceptance of said unique, randomly generated identification code by said second control electronics (para [0079]), and 
	further wherein upon transmission of said second pairing signal by said second pairing circuit, said second control electronics initializes said second wireless communication module and upon receipt of said second pairing signal by said first pairing circuit, said first control circuit initializes said first wireless module, said first wireless module establishes communication with said second wireless module (para [0223] - "The connections between computers and the network may be established using either cables, optical fibers, or via electromagnetic transmissions such as for wireless network devices"), and 
	in which said power tow unit is a tractor of a tractor trailer combination and said cargo transport unit is a trailer of said tractor trailer combination, else said power tow unit is a locomotive of a locomotive and rail car combination and said cargo transport unit is a rail car of said locomotive rail car combination, else said power tow unit is a towboat of a towboat barge combination and said cargo transport unit is a barge of said towboat barge combination (Fig 1, para [0034]).

As to claim 5, Slade discloses the combination of claim 4, and further discloses wherein upon initialization of said first and said second wireless modules, further data communication between said powered tow unit and said cargo transport unit is conducted wirelessly until such time as said powered tow unit is decoupled from said cargo transport unit (para [0042] - "a control circuit 118 may be included in adapter 109 and configured to selectively electrically connect and disconnect metallic power cables 120, metallic ground cable 151, and the optional communication cable or cables 144").

As to claim 6, Slade discloses the combination of claim 5, and further discloses wherein upon a decoupling of said powered tow unit from said cargo transport unit each discard said unique, randomly generated identification code (para [0079] - "These addresses may be maintained by microcontroller 1111").

As to claim 7, Slade discloses the combination of claim 3, and further discloses in which upon a coupling of said powered tow unit with said cargo transport unit, said combination of claim 3 further comprising: 
	a first pairing signal generated by said first control electronics and provided to said first pairing circuit, said first pairing circuit transmits said first pairing signal to said second pairing circuit by way of said ground circuit provided by said powered tow unit communicating with said ground circuit of said cargo transport unit, said second pairing circuit passing said first pairing signal to said second control electronics (para [0034], para [0046], para [0055], para [0079]); and 
	a second pairing signal generated by said second control electronics and provided to said second pairing circuit, said second pairing circuit transmits said second pairing signal to said first pairing circuit by way of said ground circuit provided by said cargo transport unit communicating with said ground circuit of said powered tow unit, said first pairing circuit passing said second pairing signal to said first control electronics (para [0034], para [0046], para [0055], para [0079]), 
	wherein the first pairing signal includes at least a unique, randomly generated identification code, said second pairing signal includes at least an affirmation code, said affirmation code acknowledges receipt and acceptance of said unique, randomly generated identification code by said second control electronics (para [0079]), and 
	further wherein upon transmission of said second pairing signal by said second pairing circuit, said second control electronics initializes said second wireless communication module and upon receipt of said second pairing signal by said first pairing circuit, said first control circuit initializes said first wireless module, said first wireless module establishes communication with said second wireless module (para [0223]), and 
	in which said power tow unit is a tractor of a tractor trailer combination and said cargo transport unit is a trailer of said tractor trailer combination, else said power tow unit is a locomotive of a locomotive and rail car combination and said cargo transport unit is a rail car of said locomotive rail car combination, else said power tow unit is a towboat of a towboat barge combination and said cargo transport unit is a barge of said towboat barge combination (Fig 1, para [0034]).

As to claim 8, Slade discloses the combination of claim 7, and further discloses wherein upon initialization of said first and said second wireless modules, further data communication between said powered tow unit and said cargo transport unit is conducted wirelessly until such time as said powered tow unit is decoupled from said cargo transport unit (para [0042]).

As to claim 9, Slade discloses the combination of claim 8, and further discloses wherein upon a decoupling of said powered tow unit from said cargo transport unit each discard said unique, randomly generated identification code (para [0079]).

As to claim 10, Slade discloses the combination of claim 3, and further discloses in which upon a coupling of said powered tow unit with said cargo transport unit, said combination of claim 3 further comprising: 
	a first pairing signal generated by said first control electronics and provided to said first pairing circuit, said first pairing circuit transmits said first pairing signal to said second pairing circuit by way of said auxiliary circuit provided by said powered tow unit communicating with said auxiliary circuit of said cargo transport unit, said second pairing circuit passing said first pairing signal to said second control electronics (para [0034], para [0046], para [0055], para [0079]); and 
	a second pairing signal generated by said second control electronics and provided to said second pairing circuit, said second pairing circuit transmits said second pairing signal to said first pairing circuit by way of said auxiliary circuit provided by said cargo transport unit communicating with said auxiliary circuit of said powered tow unit, said first pairing circuit passing said second pairing signal to said first control electronics (para [0034], para [0046], para [0055], para [0079]), 
	wherein the first pairing signal includes at least a unique, randomly generated identification code, said second pairing signal includes at least an affirmation code, said affirmation code acknowledges receipt and acceptance of said unique, randomly generated identification code by said second control electronics (para [0079]), and 
	further wherein upon transmission of said second pairing signal by said second pairing circuit, said second control electronics initializes said second wireless communication module and upon receipt of said second pairing signal by said first pairing circuit, said first control circuit initializes said first wireless module, said first wireless module establishes communication with said second wireless module (para [0223]), and 
	in which said power tow unit is a tractor of a tractor trailer combination and said cargo transport unit is a trailer of said tractor trailer combination, else said power tow unit is a locomotive of a locomotive and rail car combination and said cargo transport unit is a rail car of said locomotive rail car combination, else said power tow unit is a towboat of a towboat barge combination and said cargo transport unit is a barge of said towboat barge combination (Fig 1, para [0034]).

As to claim 11, Slade discloses the combination of claim 10, and further discloses wherein upon initialization of said first and said second wireless modules, further data communication between said powered tow unit and said cargo transport unit is conducted wirelessly until such time as said powered tow unit is decoupled from said cargo transport unit (para [0042]).

As to claim 12, Slade discloses the combination of claim 11, and further discloses wherein upon a decoupling of said powered tow unit from said cargo transport unit each discard said unique, randomly generated identification code (para [0079]).

As to claim 13, Slade discloses a vehicle operational diagnostics and condition response system comprising: 
	an axle supporting a vehicle frame of a commercial vehicle (para [0034]); 
	a suspension disposed between and secured to each the vehicle frame and the axle (para [0034]); 
	a load detection device interacting with the suspension and communicating with a system controller, the system controller supported by the vehicle frame (para [0006] - "Data communicated between the nose box and trailer devices (lights, actuators, sensors) can include [...] diagnostics, prognostics, video/sound feeds, device identifications, exceptions, actuations (e.g. on/off/dim/blink), door ajar sensors, occupancy, load"); and 
	a vehicle pairing circuit, the vehicle pairing circuit interacting with the system controller (para [0079]).

As to claim 14, Slade discloses the vehicle operational diagnostics and condition response system of claim 13, and further discloses in which the axle is a first axle, the vehicle frame is a first vehicle frame, the commercial vehicle is a first commercial vehicle, the system controller is a first system controller, the vehicle pairing circuit is a first vehicle pairing circuit, the suspension is a first suspension, the load detection device is a first load detection device (Fig 1, para [0034], para [0079]), and further comprising: 
	a second axle supporting a second vehicle frame of a second commercial vehicle (para [0034]); 
	a second suspension disposed between and secured to each the second vehicle frame and the second axle (para [0034]); 
	a second load detection device interacting with the second suspension and communicating with a second system controller, the second system controller supported by the second vehicle frame (para [0006]); and 
	a second vehicle pairing circuit, the second vehicle pairing circuit interacting with the second system controller, the second commercial vehicle associated with the first commercial vehicle (para [0079]).

As to claim 15, Slade discloses the vehicle operational diagnostics and condition response system of claim 14, and further discloses in which the first commercial vehicle further comprising a power connector supported by the first vehicle frame and interacting with the first system controller (para [0072]).

As to claim 16, Slade discloses the vehicle operational diagnostics and condition response system of claim 15, and further discloses in which the power connector is a first power connector, and in which the second commercial vehicle further comprising a second power connector supported by the second vehicle frame and interacting with the second system controller (para [0072]).

As to claim 17, Slade discloses the vehicle operational diagnostics and condition response system of claim 16, and further discloses in which the first power connector provides a first auxiliary contact configured for interaction with a second auxiliary contact provided by the second power connector (para [0034], para [0046], para [0055], para [0079]), and 
	in which the first system controller passes a pre-pairing signal to the first auxiliary contact, the first auxiliary contact passes the pre-pairing signal to the second auxiliary contact, and the second auxiliary contact passes the pre-pairing signal to the second system controller (para [0034], para [0046], para [0055], para [0079]), 
	the second system controller responds to the first system controller thereby indicating a pairing between the first commercial vehicle and the second commercial vehicle, and further in which (para [0034], para [0046], para [0055], para [0079]).

As to claim 18, Slade discloses a vehicle operational diagnostics and condition response system comprising: 
	an first axle supporting a vehicle frame of a first commercial vehicle (para [0034]); 
	a first suspension disposed between and secured to each the first vehicle frame and the first axle (para [0034]); 
	a load detection device interacting with the first suspension and communicating with a first system controller, the first system controller supported by the first vehicle frame (para [0006]); 
	a second axle supporting a second vehicle frame of a second commercial vehicle (para [0034]); 
	a second suspension disposed between and secured to each the second vehicle frame and the second axle (para [0034]); 
	a second load detection device interacting with the second suspension and communicating with a second system controller, the second system controller supported by the second vehicle frame (para [0006]); and 
	a second vehicle pairing circuit, the second vehicle pairing circuit interacting with the second system controller, the second commercial vehicle associated with the first commercial vehicle (para [0079]); and 
	an obstacle detection system providing a blind spot detection circuit, the blind spot detection circuit supported by the second vehicle frame, said blind spot detection circuit alerts an operator of a combined first and second vehicle of a presence of an obstacle in a blind spot of the combined first and second vehicle (para [0006], para [0043] - "control circuit 118 may send an activation message to a backup camera trailer component. The backup camera may begin capturing video imagery from behind the trailer. The captured video imagery may then be passed back to control circuit 118").

As to claim 19, Slade discloses the vehicle operational diagnostics and condition response system of claim 18, and further discloses in which the second vehicle of the combined first and second vehicle is a semi-trailer (para [0034]), and 
	in which the first system controller is in electrical communication with the second system controller (para [0034], para [0046], para [0055], para [0079]), and 
	in which the operator is alerted to the presence of the obstacle in the blind spot by way of a visual prompt (para [0043] - "Status information, as well as operational data (e.g. a video feed), may optionally be provided to the truck by control circuit 118").

As to claim 20, Slade discloses the vehicle operational diagnostics and condition response system of claim 19, and further discloses in which the second vehicle of the combined first and second vehicle is a semi-trailer (para [0034]), 
	the first vehicle of the combined first and second vehicle is a semi-tractor (para [0034]), 
	the second system controller communicating with the first system controller provides the first system controller with data regarding the presence of the obstacle in the blind spot (para [0043]).

As to claim 21, Slade discloses the vehicle operational diagnostics and condition response system of claim 20, and further discloses in which the first system controller alerts the operator to the presence of the obstacle in the blind spot by way of a visual prompt (para [0043]).

As to claim 22, Slade discloses the vehicle operational diagnostics and condition response system of claim 20, and further discloses in which the first system controller alerts the operator to the presence of the obstacle in the blind spot by way of an audio prompt (para [0006] - "video/sound feeds").
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TODD MELTON/Primary Examiner, Art Unit 3669